DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “lower portion” of the shuttle, as recited in Claim 1 and 16;
The “upper portion” of the shuttle, as recited in Claims 1 and 16;
The “rotation system”, as recited in Claim 3;
The “at least one element arranged outside said shuttles (9)”, as recited in Claim 4;
The “upstream transverse pusher”, as recited in Claim 7;
The “upstream conveyor”, as recited in Claim 8;
The “gripping means”, as recited in Claim 9; 
The “downstream conveyor”, as recited in Claim 11;
The “device for forming palletizable layers from batches (2) of products (3)”, as recited in Claim 12; 
The palletizing device for stacking the palletizable layers on a pallet”, as recited in Claim 12; and
The “machine delivering the aligned products (3) flowing in a lane (5) in a first direction (6)”, as recited in Claim 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This includes the “gripping means” as recited in Claim 9.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “rotation system enabling the  upper portion thereof to rotate about the vertical axis”, as recited in Claim 3;
The “at least one element arranged outside said shuttles (9), this element being configured to rotate the upper portion of at least one shuttle about the vertical axis”, as recited in Claim 4;
The “device for forming palletizable layers from batches (2) of products (3)”, as recited in Claim 12; and
The “palletizing device for stacking the palletizable layers on a pallet”, as recited in Claim 12; and
Note: While the limitation the “machine delivering the aligned products (3) flowing in a lane (5) in a first direction (6)”, as recited in Claim 13 would qualify for being interpreted under 35 U.S.C. 112(f), it is not because the claim also includes specific types of this “machine”, which include a bundler or a boxing machine.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “in that these lifting rails (12, 13) usually lie in a horizontal plane and are configured to effect at least one vertical translational movement between two positions, namely a high position and a low position”.  Claim 1 is indefinite because the use of “usually” makes this limitation  unclear whether the limitation following the phrase (i.e., lie in a horizontal plane”) are part of the claimed invention.  See MPEP § 2173.05(d).  In addition, the use of “namely” is a conversational term and not normally used in claim language according to US practice.  

Claim 2 recites, “in which the upper portions of said shuttles (9) can undergo, preferably independently of each other, a rotation about the vertical axis, preferably through an angle of 90°”.   Claim 16 recites similar limitations that use the word “preferably”.  The use of “preferably” makes Claims 2 and 16 indefinite because it is unclear whether the limitation(s) following the word “preferably” (i.e., “independently of each other” and “through an angle of 90°) are part of the claimed invention.  
Claim 5 recites, “wherein the series of rails is formed by a plurality of outbound rails  (10), independent or otherwise”.  The term “otherwise” could encompass any other adjective, thereby making Claim 5 indefinite.  
Claim 6 recites, “wherein the series of rails is such that there are: - between one and five, and notably between one and three, outbound flow paths at the upstream end of the displacement means (8)”.  The phrase “notably between one and three” appears to be used as reciting the preferred number of outbound flow paths.  Examples and preferences may lead to confusion over the intended scope of a claim because it is unclear whether this preference forms a part of the claimed invention. (See MPEP 2173.05(d).)  
Claim 13 recites, “machine delivering the aligned products (3) flowing in a lane (5) in a first direction (6), in which said machine can notably be a bundler or a boxing machine.”   Because of the optional nature of the phrase “can notably be”, it is unclear whether this functional language is limited to these types of “machines”.
Claim 14 recites, “A method for producing at least one batch (2) of products (3) that has a predetermined configuration based on a plurality of products (3), with a view to palletizing in layers carried out downstream, using the device as according to any Claim 1, the method comprising: 
transferring each product (3) from the upstream acceptance surface (4) onto a shuttle (9) carried by an outbound rail ( I0), said transfer being effected in the first direction (6), 
moving the shuttles (9) along the at least one outbound rail (10) to the downstream receiving surface (7), independently of one another, changing the relative position of the shuttles (9) to adjust the distance between the products (3) carried thereon and to create in the vicinity of said downstream receiving surface (7) at least one batch (2) of products (3) with a predetermined configuration.” 
Claim 14 is indefinite because the phrase “with a view” is a colloquial term whose meaning is uncertain because there are no elements in this claim that are capable of “viewing”.  In addition,  the word “any” in the preamble is not appropriate because the dependency has been limited to only Claim 1.  Finally, the use of the indefinite articles “a” and “an” in step (i) makes this claim indefinite because it is unclear whether the “a shuttle” and “an outbound rail” are the same or different structures from the “shuttle” and “outbound rail” previously recited in Claim 1.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 7-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Papsdorf et al., US 2016/0362255, in view of Bauer et al., US 10,737403.
With regard to Claim 1, Papsdor discloses a device (100, Figs. 1-39, {0058]-[203]) for producing batches (110, 112) of products (10) from a plurality of products (10), said batches having a predefined configuration for palletizing in layers downstream (Figs. 3A-3B), said device comprising:
 an upstream acceptance surface (102, Fig. 3A) on which the products (10) are aligned in a lane in a first direction (Fig. 3A),
a downstream receiving surface (108) for receiving the batches, and 
displacement means (104) between the two surfaces that is formed by a series of rails (134) and by a pluraIity of shuttles (132) that can move independently of one another and that run on said rails (Figs. 7-11), each shuttle configured to carry at least one product (Fig. 3B), 
wherein the series of rails has at least one outbound rail (Fig. 21, upper rail) configured to move the products coming from the upstream surface to the downstream surface (Figs. 3A-3B),  a return rail (Fig. 21, lower rail) arranged beneath the outbound rail  configured to return the empty shuttles to the upstream surface (Figs. 3A-3B).
With regard to Claims 14-15, Papsdorf discloses a method for producing batches of product that includes:
transferring each product from the upstream acceptance surface onto a shuttle carried by an outbound rail (Figs. 3B, 5),
moving the shuttles along the outbound rail to the downstream receiving surface, changing the relative position of the shuttles to create at least one batch (Fig. 6, and
simultaneously transferring the products from the shuttles to the downstream, receiving surface (Figs. 3B, 22, 23).
Papsdorf fails to teach upstream and downstream lifting rails. Bauer discloses a device and method for producing batches of products (Figs. 1-38, C40, L57 – C60, L67) that includes a multilane track system having multiple outbound rails (23, Figs. 2-5), a return rail (45),  multiple shuttles (19) that move products on the rails (49, Figs. 2-5, 11, Fig. 11), and lifting rails (Fig. 14, C48, L55-67; Fig. 16, C50, L4-52) which move the shuttles between a high position and a low position (i.e., different vertical planes.)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Papsdorf to use vertical lifting rails (similar to those disclosed in Bauer) at the upstream and downstream ends of the outbound rails in order to connect the return rail(s) to the outbound rails (so that the shuttles can be reused) because the use of vertical lifting rails offers the ability to have different numbers of return lanes than the outbound lanes, as taught by Bauer (C48, L55-67), and/or to use the vertical lifts also as buffer storage, as taught by Bauer (C50, L44-52), thereby increasing the capabilities of the device and method.  In addition, the use of vertical lifting systems is well known in the material handling system to replace closed loop systems such as that disclosed in Papsdorf because it can be designed to take up less space than the closed loop system and offers advantages such as those described in Bauer. 
With regard to Claim 7, Papsdorf discloses an upstream transverse pusher ([0091]).
With regard to Claim 8, Papsdorf discloses an upstream conveyor (Fig. 5).  I addition, Bauer discloses a conveyor system in which products are dropped onto the shuttle (Fig. 31).
With regard to Claims 9 and 10, Papsdorf discloses a gripping means (106, 214, Figs. 3A-3B) and downstream transverse pusher (106, 210, Figs. 3A-3B).
With regard to Claim 11, Papsdorf discloses a downstream conveyor (108) that moves the batched products in a transverse direction (Figs. 3A-3B).     

12.	Claims 2-6, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Papsdorf in view of Bauer, as applied to Claims 1 and 14 above, and further in view of Choplin, US 11, 136,199.  
With regard to Claims 2, 3, 4, and 16, while Papsdorf discloses shuttles they are not  rotatable. Choplin discloses shuttles having a lower part and a rotatable upper part (Claim 2), a rotations system for the shuttle (Claim 3), and an element arranged outside of the shuttles that cause rotation of the shuttles (Claim 4).
With regard to Claims 5 and 6, Choplin discloses plural outbound rails and one return rail having the same architecture (Fig. 2, Claim 10).
With regard to Claims 12 and 13, Choplin discloses a device for forming palletizable layers and a palletizing device located downstream (Claim 16) and a boxing machine located upstream (Claim 17). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the Papsdorf/Bauer device and method to include rotatable shuttles, plural outbound rails and palletizing-assisting devices located at the upstream and downstream ends of the device because all of these features were well known, as evidenced by their use in Choplin, as well as being described in prior art cited by Applicant (see EP 1,123,886, WO 2014/195392, WO 2016/141022, EP 2,471,728, WO 2015/121029, and KR 101787274) and the ordinarily skilled artisan would be able to make the modifications to include these features using known methods and the modification would yield nothing more than predictable results.   
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,136,199 (“US ‘199”), in view of Wernersbach et al., US 9,611,107.   The claims of US ‘107 and the present application are both directed to devices and methods for producing batched of products that include an upstream conveyor/acceptance surface, displacement/moving means that includes at least one outbound rail and a plurality of vertically rotatable shuttles, and a downstream conveyor/receiving surface.  However, US ‘199 fails to teach a return rail under the outbound rail and vertical lifting rails.  Wernersbach discloses a linear drive transport system and method (Figs. 1-8, C2, L59 – C10, L45) for moving shuttles (16, Fig. 5) carrying articles (108) along rails (18), where a first set of rails (102) is located above a second set of rails (104), and a vertical lifting rail (12) is used to move the shuttles from a high position to a low position (Figs. 5-6, C7, L37 – C8, L12).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify US ‘199 to use vertical lifting rails at the upstream and downstream ends of the outbound rails in order to connect a return rail located below the outbound rails because the use of vertical lifting rails offers the ability to have different numbers of return lanes than the outbound lanes and/or the use of vertical lifting systems takes up less floor space than the horizontal closed loop system shown in US ‘199. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652